February 23, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

            JOHN J. PRESTON AND MONICA S. PRESTON, Appellants

NO. 14-12-00024-CV                      V.

         MICHAEL A. INGLIS AND ALLEN GREGORY ALPER, Appellees
                          ____________________

      Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on September 23, 2012. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by JOHN
J. PRESTON AND MONICA S. PRESTON.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.